     Case 1:19-cv-01401-NONE-JLT Document 23 Filed 05/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VESTER L. PATTERSON,                            No. 1:19-cv-01401-NONE-JLT (PC)
12                       Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
              v.
                                                      RECOMMENDATIONS
14    JOHN DOES 1-18, et al,
                                                      (Doc. No. 12)
15                       Defendants.
16

17          Plaintiff Vester L. Patterson is a state prisoner proceeding pro se in this civil rights action

18   under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 16, 2020, the assigned magistrate judge filed findings and recommendations

21   determining that plaintiff’s first amended complaint states a cognizable claim of deliberate

22   indifference to plaintiff’s medical needs under the Eighth Amendment by the John Doe

23   defendants. (Doc. No. 12.) The magistrate judge found that all remaining claims were not

24   cognizable. (Id.) In response to the court’s order, plaintiff filed a notice indicating his election

25   not to amend the complaint and instead to proceed only on the cognizable claim. (Doc. 14.)

26          On March 3, 2021, the assigned magistrate judge filed findings and recommendations to

27   allow the case to proceed on the Eight Amendment claim against John Does 1–18 and dismiss the

28   non-cognizable claims. (Doc. 21.) The order advised the parties that they could file written
     Case 1:19-cv-01401-NONE-JLT Document 23 Filed 05/07/21 Page 2 of 2


 1   objections with the court within fourteen days of being served with the findings and

 2   recommendations. (Id. at 7). Over fourteen days have passed, and no party has filed objections.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 5   recommendations to be supported by the record and proper analysis.

 6          Accordingly,

 7            1.    The findings and recommendations issued on March 3, 2021 (Doc. No. 12) are

 8                  adopted in full.

 9            2.    The claims in plaintiff’s complaint are dismissed, except for Plaintiff’s Eighth

10                  Amendment claim against John Does 1–18.

11            3.    This case is referred back to the assigned magistrate judge for further proceedings.

12
     IT IS SO ORDERED.
13

14      Dated:     May 6, 2021
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
